                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

DANIEL ROBERT HAMILTON,                       )
B26391,                                       )
                                              )
              Plaintiff,                      )
                                              )     CIVIL NO. 19-1069-NJR
vs.                                           )
                                              )
BRANDON KITTLE, et al                         )
                                              )
              Defendants.

                                ORDER OF DISMISSAL
ROSENSTENGEL, Chief Judge:

       On October 30, 2019, Hamilton’s motion for leave to proceed in form pauperis (“IFP”)

was denied as he has “struck out” under 28 U.S.C. § 1915(g) and did not meet the requirements of

the imminent danger exception (Doc. 5). Hamilton was ordered to pay the filing fee of $400.00 on

or before November 13, 2019 and was warned that failure to comply would result in dismissal of

the action. Id. On November 18, 2019, Plaintiff was given an extension of time to pay the $400.00

filing fee on or before December 14, 2019 or face dismissal (Doc. 8).

       To date, Hamilton has failed to pay the filing fee. Therefore, this action is DISMISSED

without prejudice for failure to comply with an Order of this Court. See FED. R. CIV. P. 41(b);

Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir.

1994). The Clerk is DIRECTED to close this case.

       IT IS SO ORDERED.

       DATED: January 2, 2020

                                                    s/ NANCY J. ROSENSTENGEL
                                                    NANCY J. ROSENSTENGEL
                                                    Chief U.S. District Judge
